EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with Mr. Chase Brill on 3/30/2022.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 1:  A surface light source comprising:
a light guide plate having an upper surface and a lower surface located opposite the upper surface, and comprising at least one through hole extending from the upper surface to the lower surface, wherein the upper surface is a light-emitting surface;
a wiring substrate located on a lower surface side of the light guide plate and comprising a wiring layer; and
at least one light source comprising a light-emitting element electrically connected to the wiring layer of the wiring substrate, wherein:
the light source is located inside the through hole;
the upper surface of the light guide plate has a first region including a plurality of protruding portions or depressed portions, wherein each of the protruding portions or depressed portions has a circular shape in a plan view; 
the first region comprises:
an outer region, and
an inner region located closer to the light source than the outer region; and
	in a plan view, a diameter of the protruding portions or depressed portions is larger in the outer region than in the inner region, and a proportion of an area of the protruding portions or depressed portions per unit area of the outer region is greater than a proportion of an area of the protruding portions or depressed portions per unit area of the inner region 
Cancel claims 3-8.
Allowable Subject Matter
Claims 1, 2 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest the combined limitations of the independent claim.  Specifically, the prior art fails to teach or suggest a surface light source comprising a light guide plate having protrusions wherein the diameter of the protrusions is larger in the outer region than in the inner region, in conjunction with the remaining limitations of the claim.
The closest prior art, Lu as previously cited, teaches a surface light source having light extracting protrusions formed on a light guide plate, and having a distribution density that varies.  Lu, however, fails to teach the varying protrusion diameter as claimed.  Therefore, in light of the teaching of the prior art, it would not have been obvious for one of ordinary skill in the art at the time of filing to arrive at the presently claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875





/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875